Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A processor-implemented method for providing a continuous deployment pipeline for a plurality of services, the method comprising: generating ... a service identifier and parameter input process for a plurality of parameters associated with a first service; receiving a first set of parameters to achieve a first set of deployment steps for the first service ...; providing a first continuous deployment pipeline for the first service; generating ... the service identifier and parameter input process for a plurality of parameters associated with a second service; receiving a second set of parameters to achieve a second set of deployment steps for the second service ...; and ... providing a second continuous deployment pipeline for the second service using at least a portion of the first set of deployment steps of the first continuous deployment pipeline for the first service and the second set of deployment steps for the second service, wherein ... in providing the first continuous deployment pipeline for the first service comprises generating a user interface control to allow a user to utilize the first continuous deployment pipeline to add a get remote variables deployment step prior to a build deployment step in the first continuous deployment pipeline,” when taken in context with other features of the independent claim as a whole.
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 16. Specifically, the prior art references of record fail to teach or suggest at least: “A processor-implemented method for providing a continuous deployment pipeline for a plurality of services, the method comprising: generating ... a service identifier and parameter input process for a plurality of parameters associated with a first service; receiving a first set of parameters to achieve a first set of deployment steps for the first service ...; providing a first continuous deployment pipeline for the first service; generating ... the service identifier and parameter input process for a plurality of parameters associated with a second service; receiving a second set of parameters to achieve a second set of deployment steps for the second service ...; and ... providing a second continuous deployment pipeline for the second service using at least a portion of the first set of deployment steps of the first continuous deployment pipeline for the first service and the second set of deployment steps for the second service, wherein ... in providing the first continuous deployment pipeline for the first service comprises generating a user interface control to allow a user to utilize the first continuous deployment pipeline to add a get remote variables deployment step prior to a build deployment step in the first continuous deployment pipeline,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Dinh et al., U.S. 2021/0132935 A1, teaches systems and methods for code development and cloud deployment comprising at least a user interface providing the ability to select microservice code for deployment, wherein various validation and deployment operations are managed via a pipeline, but does not more particularly teach generating a shared pipeline for multiple services to include a service identifier and parameter input process, receiving a first set of parameters to achieve a first set of deployment steps for the first service and generating a continuous deployment pipeline for the first process, receiving service identifier and parameters for a second service to determine a second set of deployment steps for the second service, modifying instructions for providing the first pipeline to generate a second pipeline for the second service using at least a portion of the pipeline steps for deploying the first service, wherein a portion of the first pipeline is used for the second pipeline, and further wherein (a) a user interface is generated to allow a user to utilize the first deployment pipeline to add a get remote variables step prior to a build deployment step in the first pipeline or a create backup deployment step between a get remote variables step and a build step in the first pipeline, or (b) wherein the distinct portion of the second pipeline comprises at least one of a create backup, create tags, or get zip file step after a get remote variables step and before a build deployment step, and at least one of a unit testing, archive deployment or performance test step after a component test deployment step and before a publish artifacts deployment step of the first pipeline;
Hawrylo et al., U.S. 2019/0129701 A1, teaches systems and methods for automated release and deployment of a software application along a pipeline, comprising at least a user interface providing options for customization of a pipeline to include the order of deployment and operational steps, but does not more particularly teach generating a shared pipeline for multiple services to include a service identifier and parameter input process, receiving a first set of parameters to achieve a first set of deployment steps for the first service and generating a continuous deployment pipeline for the first process, receiving service identifier and parameters for a second service to determine a second set of deployment steps for the second service, modifying instructions for providing the first pipeline to generate a second pipeline for the second service using at least a portion of the pipeline steps for deploying the first service, wherein a portion of the first pipeline is used for the second pipeline, and further wherein (a) a user interface is generated to allow a user to utilize the first deployment pipeline to add a get remote variables step prior to a build deployment step in the first pipeline or a create backup deployment step between a get remote variables step and a build step in the first pipeline, or (b) wherein the distinct portion of the second pipeline comprises at least one of a create backup, create tags, or get zip file step after a get remote variables step and before a build deployment step, and at least one of a unit testing, archive deployment or performance test step after a component test deployment step and before a publish artifacts deployment step of the first pipeline; and
Mosquera et al., U.S. 2019/0317754 A1, teaches systems and methods for continuous software deployment comprising the automated creation of a pipeline for the creation and deployment of an application selected by a user, beginning with code retrieval from a repository to production release, but does not more particularly teach generating a shared pipeline for multiple services to include a service identifier and parameter input process, receiving a first set of parameters to achieve a first set of deployment steps for the first service and generating a continuous deployment pipeline for the first process, receiving service identifier and parameters for a second service to determine a second set of deployment steps for the second service, modifying instructions for providing the first pipeline to generate a second pipeline for the second service using at least a portion of the pipeline steps for deploying the first service, wherein a portion of the first pipeline is used for the second pipeline, and further wherein (a) a user interface is generated to allow a user to utilize the first deployment pipeline to add a get remote variables step prior to a build deployment step in the first pipeline or a create backup deployment step between a get remote variables step and a build step in the first pipeline, or (b) wherein the distinct portion of the second pipeline comprises at least one of a create backup, create tags, or get zip file step after a get remote variables step and before a build deployment step, and at least one of a unit testing, archive deployment or performance test step after a component test deployment step and before a publish artifacts deployment step of the first pipeline.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claim 17 contains subject matter similar to that of claim 16, and is also allowed for the above reasons. Claim 21 contains subject matter similar to that of claim 1, and is also allowed for the above reasons. Claims 2-3, 5-15 and 18-19 depend from claim 1 and claim 22 depends from claim 21, and are also allowable at least based on their dependence from allowable independent claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191